Mr. Justice Wole
delivered the opinion of the Court.
José Rodríguez was convicted of manslaughter in the District Court of San Juan. He was also charged with carrying a prohibited weapon and the latter case was submitted on the same evidence that had been given in the former case in which we have just rendered an opinion, ante, page 67.
The information in this case sets up that José Rodríguez was guilty of bearing a prohibited weapon in the house of Valeriano Hernández, where a ball was taking place. However, on examining the record we find no direct evidence that José Rodríguez had a weapon on his person when he took part in the ball at the house of Valeriano Hernández. The whole evidence tends to show that he bore a weapon in the events that took place some time after leaving the house on the highway. There was some evidence tending to show that on the highroad he drew a pistol out of his pocket, but there was nothing in the record to show how the pistol came to be on his person. There is the possibility that the pistol may have been picked up or handed him some time between the moment he left the house and the time that he used it in the affray that took place on the highway.
The circumstantial evidence in this case is .not strong enough to exclude the possibility that José Rodríguez did not have a pistol while he was in the house of Valeriano Hernán-dez.
The judgment must be reversed and the defendant discharged of the crime imputed to him in this case.-